829 F.2d 35Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Eugene JOHNSON, Petitioner-Appellant,v.T. BAIR, Warden; Attorney General of the State of Virginia,Respondents-Appellees.
No. 86-7318
United States Court of Appeals, Fourth Circuit.
Submitted June 29, 1987.Decided September 1, 1987.

Robert Eugene Johnson, appellant pro se.
Jacqueline G. Epps, Assistant Attorney General, Office of the Attorney General of Virginia, for appellees.
Before K.K. HALL, JAMES DICKSON PHILLIPS and ERVIN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, deny a certificate of probable cause to appeal and dismiss the judgment below on the reasoning of the district court.  Johnson v. Bair, C/A No. 86-0188-R (E.D. Va., Sept. 29, 1986).

DISMISSED.1


1
 The appellant's 'Motion to Accept Supplemental Affidavit' is granted and the Affidavit was considered in our decision of this case